Citation Nr: 1019538	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-05 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability. 

3.  Entitlement to service connection for a bilateral wrist 
disability, to include on a secondary basis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee retropatellar pain syndrome. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee retropatellar pain syndrome.  

6.  Entitlement to an initial compensable evaluation for 
residuals of a left (minor) index finger injury.  

7.  Entitlement to an initial compensable evaluation for 
residuals of a left (minor) thumb injury.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 
1988 to June 1988, and active duty from April 1998 to 
February 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In July 2004, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

In January 2006 the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

Service connection for left elbow cubital tunnel syndrome was 
granted in a November 2007 rating decision.  As this 
constitutes a full grant of the benefits on appeal, the claim 
for service connection for a left elbow disability is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).  

The Veteran's October 2009 written brief presentation raised 
the issue of entitlement to an increased rating for a chronic 
low back condition.  This claim has not been adjudicated and 
it is referred to the agency of original jurisdiction (AOJ) 
for appropriate action.  

The Veteran was awarded increased ratings of 10 percent for 
his right and left knee disabilities, effective February 7, 
2002, the original date of service connection.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for 
increased evaluations for right and left knee disabilities 
remain before the Board.


FINDINGS OF FACT

1.  Right shoulder bicipital tendinitis was incurred during 
active duty service. 

2.  Resolving all doubt in the Veteran's favor, left shoulder 
impingement was incurred during active service.

3.  The Veteran is not shown to have a bilateral wrist 
disability.  

4.  Throughout the period of the appeal, the Veteran's right 
knee retropatellar pain syndrome has been manifested by 
subjective complaints of painful motion and instability; 
flexion has been limited to no less than 135 degrees, 
including as a result of pain or functional loss; extension 
has been full; and there has been no objective evidence of 
subluxation or instability.  

5.  Throughout the period of the appeal, the Veteran's left 
knee retropatellar pain syndrome has been manifested by 
subjective complaints of painful motion and instability; 
flexion has been limited to no less than 135 degrees, 
including as a result of pain or functional loss; extension 
has been full; and there has been no objective evidence of 
subluxation or instability.  

6.  Throughout the period of the appeal, the Veteran's left 
index finger disability has been manifested by complaints of 
swelling, pain, and limited flexion.  At no time during the 
appeal period has the medical evidence shown limitation of 
motion of a gap of one inch between the fingertip and the 
proximal transverse crease of the palm, extension limited by 
more than 30 degrees, ankylosis, or limitation of function 
approximating ankylosis.  

7.  Throughout the period of the appeal, the Veteran's left 
thumb disability has been manifested by complaints of 
swelling, pain, and limited flexion.  At no time during the 
appeal period has the medical evidence shown limitation of 
motion of a gap of more than one inch between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers, ankylosis, or limitation of function approximating 
ankylosis. 


CONCLUSIONS OF LAW

1.  Right shoulder bicipital tendinitis was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Left shoulder impingement was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

3.  A bilateral wrist disability was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  The criteria for an initial rating in excess of 10 
percent for right knee retropatellar pain syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009). 

5.  The criteria for an initial rating in excess of 10 
percent for left knee retropatellar pain syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

6.  The criteria for an initial compensable rating for 
residuals of a left index finger injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5225, 5229 
(2009).  

7.  The criteria for an initial compensable rating for 
residuals of a left thumb finger injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5224, 5228 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the right and left shoulder issues decided herein, 
because this decision grants service connection such 
disabilities, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice/duty to assist 
is harmless.

For the bilateral wrist issues decided herein, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in a September 2002 letter.  The 
Veteran also received notice regarding the disability rating 
and effective date elements of the claims in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

For the initial rating issues decided herein, the appeal is 
from the initial ratings assigned with the grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman, supra.  The Veteran is exercising his right 
to appeal the ratings assigned.  Regardless, a February 2003 
statement of the case (SOC), October 2003, January 2004 and 
November 2007 supplemental SOCs (SSOCs), and a December 2006 
letter from the  RO properly provided the Veteran notice of 
the criteria for rating knee, thumb and finger disabilities, 
as well as further notice on the downstream issue of an 
increased initial rating, including of what the evidence 
showed, and why the current ratings were assigned.  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He is not prejudiced by this process; notably, he 
does not allege that notice in this case was less than 
adequate or that he is prejudiced by any notice deficiency.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Regarding VA's duty to assist, all appropriate development to  
obtain the Veteran's pertinent medical records has been  
completed.  VA has obtained records of treatment reported by 
the Veteran, including available service treatment records 
(STRs) and records of VA treatment.  The Board's January 2006 
remand ordered that the agency of original jurisdiction (AOJ) 
should verify all periods of the Veteran's active duty 
service and ensure that all STRs were associated with the 
claims folder.  In the October 2009 written brief 
presentation, the Veteran's representative alleged that the 
Board's January 2006 remand orders were not complied with as 
no additional service treatment records were associated with 
the record.  The Veteran's periods of active service were 
verified with the National Personnel Records Center (NPRC) in 
March 2006, and the November 2007 supplemental statement of 
the case (SSOC) states that no additional service records 
were available for procurement.  The Veteran's representative 
appears to argue that the Veteran is prejudiced by the lack 
of service records pertaining to his first period of active 
duty service for training in 1988, however, the Veteran's 
specific contentions regarding his bilateral wrist disability 
is that it developed secondary to his shoulder conditions 
during his second period of active duty from April 1998 to 
February 2002.  Complete records from this period of active 
service are associated with the claims folder, and as noted 
herein, they do not establish the presence of a chronic 
bilateral wrist disability.  The Board therefore finds that 
the AOJ complied with the Board's January 2006 remand orders 
and if additional service records exist from a period of 
active duty for training, the Veteran is not prejudiced by 
any failure to associate them with the record.  Moreover, the 
RO arranged for VA examinations in 2002 and 2007.  The 
Veteran testified at a hearing in before the Board.  
Evidentiary development is complete.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claims.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims. 

Right Shoulder 

STRs show that the Veteran was seen in January 2001 with 
complaints of bilateral shoulder pain.  In March 2001 he was 
diagnosed with right shoulder impingement with associated 
bicipital tendonitis.  The Veteran's pain was exacerbated 
with overhead activities and repetitive movements.  Following 
a Medical Evaluation Board examination in May 2001, the 
Veteran was again diagnosed with bicipital tendonitis of the 
right shoulder that was moderately symptomatic and was 
exacerbated by military activities.  

The post-service medical evidence also establishes the 
presence of current disabilities in the right shoulder.  Upon 
VA examination in October 2002 the Veteran complained of 
shoulder pain; the provisional diagnosis was myofascial pain 
syndrome of the shoulders.  X-rays were recommended.  March 
2003 VA outpatient treatment records note the Veteran's 
complaints of shoulder pain.  Following a March 2005 fall, a 
VA MRI showed a labral tear of the right shoulder.  A March 
2007 VA examination report notes diagnoses of right shoulder 
supraspinatus tendinitis and a probable superior labral tear.  
The examiner concluded that the Veteran's current tendonitis 
and labral tear were due to the 2005 re-injury of the 
shoulder and were not a natural progression of his in-service 
condition.  

Here, the evidence shows that the Veteran has consistently 
complained of right shoulder pain since service.  He was 
diagnosed with tendonitis in service and again after service 
on VA examination in 2007.  The Board also finds that, 
despite that March 2007 VA examiner's opinion, the third 
element of service connection, a nexus between the current 
disability and in-service injury, is established based on a 
continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Accordingly, resolving all doubt in the Veteran's favor, 
service connection is warranted for bicipital tendinitis of 
the right shoulder.  

Left Shoulder

STRs note the Veteran's complaints of bilateral shoulder pain 
during an examination at the orthopedic clinic in January 
2001; however, none of the STRs note any objective findings 
or diagnosis of a left shoulder disability.

On VA examination in October 2002 the Veteran was diagnosed 
with myofascial pain syndrome of the bilateral shoulders.  A 
March 2007 VA examiner diagnosed left shoulder impingement 
syndrome.  The March 2007 VA examiner concluded that the 
Veteran's left impingement syndrome was not caused or related 
to military service based on the absence of related service 
treatment record entries.  

Contrary to the findings of the March 2007 VA examiner, the 
Veteran's service records do document a complaint of 
bilateral shoulder pain in January 2001.  While his other 
treatment during service focused on the right shoulder, the 
Veteran continued to complain of left shoulder pain after 
service and reported a continuity of symptoms.  The Board 
finds that the Veteran's credible statements supported by his 
consistent treatment history outweigh the opinion of the 
March 2007 VA examiner.  

Accordingly, resolving all doubt in the Veteran's favor, 
service connection is warranted for impingement syndrome of 
the left shoulder.

Bilateral Wrists

STRs are negative for findings of a chronic wrist disorder.  
Following fractures of the left index finger and thumb, the 
Veteran complained of left wrist pain and reduced motion in 
October 1998, but no findings of a chronic wrist disability 
were made.  Additionally, the Veteran's left wrist was normal 
during a March 2001 occupational therapy evaluation and the 
May 2001 Medical Board Evaluation examination contained no 
findings pertaining to the wrists.  

The post-service medical evidence of record shows that while 
the Veteran has complained of weakness and pain in his 
bilateral wrists, examination and X-rays of the joints have 
been consistently normal.  Upon VA examination in October 
2002, the Veteran had full range of motion of the wrists and 
there were no objective findings of weakness.  Physical 
examination of the wrists demonstrated no physical 
abnormalities and there was no X-ray evidence of generalized 
arthritis.  Upon VA examination in March 2007, the Veteran 
had full range of motion of the wrists and there were no 
objective findings of weakness.  The March 2007 VA examiner 
concluded that there were no apparently abnormalities of the 
wrists.  Moreover, the Veteran's VA treatment records are 
negative for any complaints of wrist pain.  

The Veteran's STRs contain no findings of a wrist disability.  
Moreover, based on the objective findings in the 2002 and 
2007VA examinations, there is no current diagnosis of a wrist 
disability.  The Veteran has otherwise not identified or 
submitted any medical evidence which reflects a current wrist 
disability.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  See Brammer, supra.  While acknowledging the 
Veteran's complaints of wrist pain, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed bilateral wrist disability.  

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 must be considered.  When a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 
5257 for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  
Separate ratings are also permissible for limitation of 
flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Diagnostic Code 5257 the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for limitation 
of motion.   If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).

Right and Left Knee Disabilities

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

STRs note the Veteran's complaints of knee pain in service.  
Following service, an October 2002 VA examination report 
noted that range of motion of both knees was from 0 to 135 
degrees.  X-rays of he knees were normal.

Service connection for right and left knee retropatellar knee 
syndrome was granted in the October 2002 rating decision on 
appeal, with initial separate noncompensable ratings 
assigned, effective February 7, 2002.  In an October 2003 
rating decision, increased ratings of 10 percent were 
assigned for each knee disability, also effective February 7, 
2002.  The Veteran contends that increased ratings are 
warranted for his knee disabilities as he experiences 
symptoms such as pain, swelling, and instability.  

A March 2007 VA examination report found that the Veteran's 
knees had full range of motion, with no pain on motion, no 
flare-ups, and no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no evidence of instability of either knee.  

Based upon the evidence of record, as noted above, the Board 
finds the Veteran's service-connected right and left knee 
disabilities have been manifested by complaints of pain and 
instability without X-ray evidence of arthritis, evidence of 
lateral instability, recurrent subluxation, limited 
extension, or flexion limited to 30 degrees, including as a 
result of pain or functional loss.  Therefore,  entitlement 
to a rating in excess of 10 percent for the  Veteran's 
service-connected right and left knee disabilities must be 
denied.

The Board has considered alternative rating criteria but has 
determined that none would result in higher ratings for the 
Veteran's knee disorders.  Throughout the period of appeal, 
there is no evidence of forward flexion of either knee being 
limited to 30 degrees as is required for a 20 percent rating 
under Diagnostic Code 5260.  There is also no evidence of 
extension of the either knee being limited to 15 degrees as 
is required for a 20 percent rating under Diagnostic Code 
5261.  Likewise, there is no evidence of moderate recurrent 
subluxation or lateral instability so as to merit a 20 
percent rating under Diagnostic Code 5257.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).



Left Index Finger and Left Thumb

Diagnostic Code 5228 (for limitation of thumb motion) 
provides for a 20 percent rating for disability of either 
extremity when there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is 
warranted with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 0 percent rating is 
warranted for a gap less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a. 

Under Diagnoistic Code 5224, favorable ankylosis of either 
thumb warrants a 10 percent rating, and unfavorable ankylosis 
of the thumb warrants a 20 percent rating.  38 C.F.R. § 
4.71a. 

Under Diagnostic Code 5229, limitation of motion of either 
index finger warrants a 10 percent rating when there is a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees, warrants a 0 
percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5225, ankylosis of the index finger of 
either hand warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5223, favorable ankylosis of both the 
index finger and thumb on the minor hand warrants a 20 
percent rating.  38 C.F.R. § 4.71a.

Notes pertaining to the rating of finger disabilities also 
provide for rating such disabilities as amputation if there 
is ankylosis in certain positions.  The Notes also provide 
for rating based on interference with overall function of the 
hand..  

As ankylosis of the finger and thumb at issue is neither 
shown nor alleged, rating under Diagnostic Code 5224 (for 
thumb ankylosis), Diagnostic Code 5225 (for index finger 
ankylosis) or Diagnostic Code 5223 (for thumb and index 
finger ankylosis) would be inappropriate.  Consequently, the 
finger and thumb at issue are considered each in turn.

With regard to the left index finger, the Veteran injured his 
left index finger in service.  Thereafter, in May 2001, 
examination revealed full range of motion with no swelling.

After service, an October 2002 VA examination report notes 
the Veteran's complaints of some soreness and reduced 
flexion.  Examination revealed "slightly less than full" 
flexion, but an otherwise normal index finger.  Dexterity was 
normal. X-rays revealed no fracture or significant arthritis.

Service connection and an initial noncompensable evaluation 
for residuals of a left index finger injury were granted in 
the October 2002 rating decision on appeal, effective 
February 7, 2002.  The initial noncompensable evaluation was 
assigned under Diagnostic Code 5229.  

On VA examination in March 2007, flexion and extension of the 
left index finger were full and the Veteran was able to touch 
the transverse palmar crease with the index finger.  No 
swelling, deformity, or redness was noted.

The medical evidence of record does not support the grant of 
a compensable rating for the Veteran's left index finger 
disability at any point during the period of the appeal.  
While some limitation of flexion was noted at the October 
2002 VA examination, it has never been shown that the 
limitation is to (or approximates) one inch from the tip of 
the finger to the proximal transverse crease of the palm.  
Hence, a compensable rating under Diagnostic Code 5229 is not 
warranted.  

With respect to the DeLuca factors, the Veteran testified in 
July 2004 that he experienced swelling, pain, and difficulty 
bending his left index finger.  However, the March 2007 VA 
examiner found that there was no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance upon 
repetitive motion.  The Veteran's complaints of pain and loss 
of motion are contemplated by the current noncompensable 
rating and, even with consideration of functional factors, 
the Veteran's residuals of a left index finger fracture have 
not manifested a gap of one inch between the fingertip and 
proximal transverse crease of the palm or extension limited 
by more than 30 degrees at any time during the claims period.  
A compensable rating is accordingly not warranted for this 
disability.  

With regard to the left thumb, the Veteran fractured his left 
thumb in service.  Thereafter, in May 2001, examination 
revealed full range of motion.

On VA examination in October 2002 the examiner found that the 
appearance, dexterity, and strength of the left thumb were 
normal and noted the presence of only "slightly less than 
normal" flexion.

Service connection for residuals of a left thumb injury was 
granted in the October 2002 rating decision on appeal with an 
initial noncompensable evaluation assigned, effective 
February 7, 2002, under Diagnostic Code 5228.  

Upon VA examination in March 2007, the Veteran complained of 
decreased mobility of the thumb, and was found by the VA 
examiner to lack full flexion ability with a gap of 3/4 of an 
inch when attempting to touch the base of the fifth finger 
with the thumb.  Extension of the thumb was full, and the 
Veteran was able to touch the tip of his thumb to the tips of 
the other fingers.  The Veteran also denied experiencing any 
flare-ups of thumb pain, and the March 2007 examiner 
concluded that there was no additional loss of motion due to 
pain, fatigue, weakness, or lack of endurance upon repetitive 
motion.  

The medical evidence of record does not support the grant of 
a compensable rating for the Veteran's left thumb disability 
at any point during the period of the appeal.  While some 
limitation of flexion was noted at the October 2002 VA 
examination, it has never been shown that the limitation is 
to (or approximates) one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Hence, a compensable 
rating under Diagnostic Code 5228 is not warranted.  Even 
with consideration of functional factors, the Veteran's left 
thumb disability most nearly approximates a gap of less than 
one inch between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, and a compensable 
rating is not appropriate based on limitation of motion.  The 
March 2007 VA examiner found that there was no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance upon repetitive motion.  The Veteran's complaints 
of pain and loss of motion are contemplated by the current 
noncompensable rating.  See DeLuca, supra.

As for rating based on interference with overall function of  
the hand, while some loss of left hand strength has been 
noted, it was not shown to amount to mild incomplete 
paralysis.  Consequently, a compensable rating for 
interference of overall hand function (and specifically grip 
strength) is not warranted.  See 38 C.F.R. §§ 4.31, 4.124a, 
Diagnostic Code 8612 (2009).

The Board has considered whether there is any other schedular 
basis for granting a higher rating with respect to the left 
index finger and left thumb, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable because 
the preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extra-schedular Ratings

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Service connection for right shoulder bicipital tendinitis is 
granted.  

Service connection for left shoulder impingement is granted. 

Service connection for a bilateral wrist disability is 
denied.  

An initial evaluation in excess of 10 percent for right knee 
retropatellar pain syndrome is denied. 

An initial evaluation in excess of 10 percent for left knee 
retropatellar pain syndrome is denied.  

An initial compensable evaluation for residuals of a left 
index finger injury is denied.  

	(CONTINUED ON NEXT PAGE)



An initial compensable evaluation for residuals of a left 
thumb injury is denied.



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


